DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	Application claim 1 is anticipated by claim 8 of the Application_235. Table has been created below for comparison.

Instant application 
Application_235
1. A method comprising:



determining a location to which a solar power unit is deploying;
determining that a second solar power unit is deploying to a same location as the solar power unit;
generating a redeployment plan for the second solar power unit;
providing, to the second solar power unit, the redeployment plan; and

deploying the solar power unit to the location.

a method comprising: 

determining a location to which a solar power unit is deploying; 

determining that a second solar power unit is deploying to a same location as the solar power unit; 

generating a redeployment plan for the second solar power unit; 


providing, to the second solar power unit, the redeployment plan; and 


deploying the solar power unit to the location.


In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 8 of Application_235 teaches all the limitations of claim 1 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Similarly, claims 2, 3, 4, 5, 6 and 7 of instant application are also anticipated by claims 9, 10, 11, 12, 13 and 14 of Application_235 respectively. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither (US 2019/0248243 A1, hereinafter as “Gaither”) in view of Roy (US 11017665 B1, hereinafter as “Roy”). 
Regarding claim 1, Gaither teaches:
A method comprising:
determining a location to which a solar power unit (vehicle with solar cell, as shown in FIG. 1C) is deploying (FIG. 2 and [0080]: “At operation 206, …., based on the range limits or parameters set forth, …, one or more areas or locations to which the vehicle may autonomously travel are determined”. This teaches to determine a location to move the vehicle with solar cell to collect optimal solar energy);
deploying the solar power unit to the location ((FIG. 2 and [0081]: “At operation 208, an autonomous driving mode of the vehicle is enabled, and the vehicle is autonomously operated to travel to one or more locations at which the solar exposure meets the energy requirements for recharging the vehicle's power storage device to the desired SOC”).
Gaither teach all the limitations except determining that a second solar power unit is deploying to a same location as the solar power unit; generating a redeployment plan for the second solar power unit; providing, to the second solar power unit, the redeployment plan.
However, it is a common knowledge that two vehicles/objects should not be deployed at a same location at same time to avoid space conflict. For example, Roy teaches in an analogous art: 
determining that a second vehicle is deploying to a same location as the first vehicle (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches to determine two or more vehicles are deploying to a same location, and send V2V messages to negotiate to avoid conflict);
generating a redeployment plan for the second vehicle (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches the requesting/first vehicle generates an offer message and send it to the receiving/second vehicle, wherein the offer message is a plan requesting the second vehicle to give up precedence and redeploy, i.e., the offer message comprises a redeployment plan for the second vehicle);
providing, to the second vehicle, the redeployment plan (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches the requesting/first vehicle generates an offer message and provide it to the receiving/second vehicle, wherein the offer message comprises a redeployment plan for the second vehicle).


Regarding claim 5, Gaither-Roy teach all the limitations of claim 1.
Roy further teaches:
generating the redeployment plan for the second vehicle is performed in response to determining that the first vehicle is a primary solar power unit (Col. 17 Lines 1-16: Roy teaches to “negotiate precedence” according to “priority access”. The requesting/first vehicle which has higher priority level, i.e., is a primary vehicle, can send the offer message to the receiving/second vehicle which has lower priority level and accepts the offer to redeploy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further Gaither based on the teaching of Roy, to make the method wherein generating the redeployment plan for the second solar power unit is performed in response to determining that the solar power unit is a primary solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Regarding claim 7, Gaither-Roy teach all the limitations of claim 1.
Gaither further teaches:
the steps are performed by a processor embedded in the solar power unit (FIG. 1B: the processor 108 embedded in the vehicle with solar cell performs the steps of moving/relocation).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy, and in further view of Rakah (US 2018/0209803 A1, hereinafter as “Rakah”). 
Regarding claim 2, Gaither-Roy teach all the limitations of claim 1. But they don’t teach the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.
However, Rakah teaches in an analogous art: 
the redeployment plan for a vehicle includes one or more rules for when and how the vehicle is permitted to deploy ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the vehicle 1902 is redeployed immediately with an alternate route according to a redeployment plan which includes when and how the vehicle is redeployed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy based on the teaching of Rakah, to make the method wherein the redeployment plan for the second solar power unit includes one 

Regarding claim 3, Gaither-Roy-Rakah teach all the limitations of claim 2.
Rakah further teaches:
the redeployment plan further includes a path for the vehicle to follow when deploying to the location ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the redeployment plan includes an alternate path for the vehicle to follow when deploying to the destination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither-Roy based on the teaching of Rakah, to make the method wherein the redeployment plan further includes a path for the second solar power unit to follow when deploying to the location. One of ordinary skill in the art would have been motivated to do this modification since it can help to “meet the expected imminent demand”, as Rakah teaches in [0385].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy, and in further view of SEO (US 2019/0126765 A1, hereinafter as “SEO”). 
Regarding claim 6, Gaither-Roy teach all the limitations of claim 1. But they don’t teach the redeployment plan includes deploying the solar power unit at a first area at the location and deploying the second solar power unit at a second area at the location, wherein providing the 
However, SEO teaches in an analogous art: 
deploying the first vehicle at a first area at the location and deploying the second vehicle at a second area at the location (FIG. 1: different vehicles are deployed at different area/(charging slots SL1) of a parking lot, i.e., a first vehicle is deployed at a first area of the parking lot, and a second vehicle is deployed at a second area of the parking lot), wherein providing the redeployment plan to the second vehicle includes:
issuing a command to the second vehicle that causes the second vehicle to stop deployment (FIG.s 5A-5E and [0055]: “When a plurality of vehicles are waiting in the non-charging slots, the parking lot control system 200 may assign priorities to the plurality of waiting vehicles 20 in order of entry into the parking lot, and guide a waiting vehicle having a higher priority into an empty charging slot according to the assigned priorities”. This teaches to stop deployment the second vehicle with low priority level to the charging slot);
waiting until the first vehicle is deployed at the first area (FIG.s 5A-5E and [0055]: the first vehicle with high priority level is deployed first to the charging slot, and the second vehicle waits until it is deployed); and
issuing, after the first vehicle is deployed at the first area, a second command to the second vehicle to cause the second vehicle to move into the second area (FIG.s 5A-5E and [0055]: after the first vehicle is deployed to a charging slot, the second vehicle is deployed to a second charging slot available).
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy and Rakah, and in further view of Mortazavi (US 2021/0125500 A1, hereinafter as “Mortazavi”). 
Regarding claim 4, Gaither-Roy-Rakah teach all the limitations of claim 3. But they don’t teach generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm.
However, Mortazavi teaches in an analogous art: 
generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm ([0106]: “the controller apparatus may employ Dijkstra's algorithm to determine the route for each vehicle. The controller apparatus may utilize the destination of the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy-Rakah based on the teaching of Mortazavi, to make the method wherein generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide technological improvements particular to controlling and routing autonomous vehicles”, as Mortazavi teaches in [0034].

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Passot (US 2021/0223779 A1): teaches a method to reroute a path of a robot based on rerouting zones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115